Gray, C. J.
The statute provides that “ if the justice disallows or fails to sign and return the exceptions, or alters any *57statement therein, and either party is aggrieved, the truth of the exceptions presented may be established before the Supreme Judicial Court upon petition.” Gen. Sts. c. 115, § 11. The twenty-eighth rule of this court requires that the petition shall be filed “ within twenty days after notice of such refusal.” Taking the most favorable view for the petitioner, it is clear that he fails to bring himself within the rule. Even if the judge before whom the case was tried in the court below did not fail to sign and return the exceptions before September term, 1873, it is clear that as at that term a final judgment was entered for the plaintiff, with the knowledge of the other party, as he admits, and no continuance entered for any purpose, there was then a failure to sign and return the exceptions, and the petitioner should have filed his petition within twenty days after that term.

Petition dismissed.